EXHIBIT 15.1 Ernst & Young LLP George House 50 George Square Glasgow G2 1RR Phone: Fax: 01416265000 0141 626 5001 www.ey.com/uk October22, 2007 The Board of Directors Amarin Neuroscience Limited (formerly Laxdale Limited) We are aware of the incorporation by reference in the Registration Statement (FormS-8) pertaining to the Amarin Corporation plc 2002 Stock Option Plan of Amarin Corporation plc of our report dated February7, 2005 relating to the unaudited condensed interim financial statements of Amarin Neuroscience Limited (formerly Laxdale Limited) that are included in Amarin Corporation plc’s Form6-K dated February7, 2005. Yours faithfully /s/ Ernst & Young LLP Ernst & Young LLP The UK firm Ernst & Young LLP is a limited liability partnership registered in England and Wales with registered number 0C300001 and is a member practice of Ernst & Young Global. A list of members’ names is available for inspection at 1 More London Place, London, SE12AF, the firm’s principal place of business and registered office.
